DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/01/2022 has been entered.

Response to Amendment
4.	Applicant’s amendments filed November 01, 2022 have been entered. Claims 1, 10 and 19 have been amended. Claims 1-20 are pending in this application, with claims 1, 10 and 19 being independent.

Response to Arguments
5.	Applicant's arguments filed November 01, 2022, with respect to the 102 and 103 rejections have been fully considered but are moot in view of the new grounds of rejection.
Examiner notes that independent claims 1, 10 and 19 have been amended to include new limitation. Examiner finds these limitations to be unpatentable as can be found in below detail action.
6.	On page 11 of Applicant's Remarks, the Applicant argues that the corresponding dependent claims are not taught by the prior art, insomuch as they depend from claims that are not taught by the prior art. Examiner respectfully disagrees with these arguments, for the reasons discussed above.


Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claims 1-2, 5-6, 10-11, 14-15 and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Karras et al., (“Karras”) [US-2018/0182158-A1] in view of Clark et al., (“Clark”) [US-2019/0019326-A1]

Regarding claim 1, Karras discloses a method for performing ray tracing operations (Karras- Abstract, method for performing an intersection query between a query beam and a target bounding volume. The target bounding volume may comprise an axis-aligned bounding box (AABB) associated with a bounding volume hierarchy (BVH) tree; ¶0006, performing an intersection query between a query beam and a target bounding volume.), the method comprising:
initiating a bounding volume hierarchy traversal for a ray against geometry represented by a bounding volume hierarchy (Karras- Figs. 6a-6B illustrate a typical tree data structure that represents a bounding volume hierarchy (BVH) associated with a 3D model; ¶0025, rendering techniques based on ray tracing may organize three-dimensional (3D) objects, such as triangles, occupying a 3D space using a bounding volume hierarchy (BVH) […] Each 3D object within the BVH may be represented as a bounding volume [a bounding volume hierarchy], such as an axis-aligned bounding box (AABB), defined by a pair of bounding planes in each of three dimensions […] testing whether a given ray intersects with one or more of the bounding volumes corresponding to the 3D objects [a ray against geometry represented by a bounding volume hierarchy]; ¶0099, one type of tree traversal operation for which the TTU 500 may be optimized is to intersect a ray with a BVH data structure that represents each of the geometric primitives in a 3D scene or 3D model. The TTU 500 may be particularly useful in ray-tracing applications in which millions or even billions of rays are intersected with the geometric primitives of a 3D model represented by a BVH data structure; ¶0109, the scheduler 510 transmits a request to the setup unit 520 to initiate the tree traversal operation for one or more nodes of the tree data structure. The setup unit 520 may perform any number of operations for configuring the one or more traversal units 530 to perform the tree traversal operation [initiating bounding volume hierarchy traversal]);
identifying multiple nodes of the bounding volume hierarchy for concurrent intersection tests (Karras- ¶0056, the calculation of the two or more sets of intersection parameter values prior to a specific slab intersection case determination, while concurrently performing operations associated with determining the slab intersection case. Furthermore, intersection parameter values may be calculated for each of three dimensions concurrently [concurrent intersection tests] […] structuring the operations for concurrent execution may have certain implementation advantages for pipelined hardware architectures; ¶0109-0111, the scheduler 510 transmits a request to the setup unit 520 to initiate the tree traversal operation for one or more nodes of the tree data structure […] the TTU 500 is configured to perform tree traversal operations on blocks of a tree data structure. As used herein, a block may include one or more nodes of the tree data structure that fit within a particular cache line. The block may include a block root node having zero or more child nodes that are also included in the block […] Each traversal unit 530 may be configured to test each of the child nodes of a particular node for intersection with the query data structure [identifying multiple nodes of the bounding volume hierarchy]), ; and
performing an intersection test for a first node of the multiple nodes at least partially concurrently with a second node of the multiple nodes (Karras- ¶0056, the calculation of the two or more sets of intersection parameter values prior to a specific slab intersection case determination, while concurrently performing operations associated with determining the slab intersection case. Furthermore, intersection parameter values may be calculated for each of three dimensions concurrently […] structuring the operations for concurrent execution may have certain implementation advantages for pipelined hardware architectures [performing an intersection test at least partially concurrently]; ¶0124, If the root node of the block intersects the ray data structure then each of the child nodes of the root node may be passed to a particular traversal unit 530 to continue traversing the BVH in parallel […] the TTU 500 may include four traversal units 530 to test up to eight child nodes for intersection with the ray in parallel; ¶0128, FIGS. 6A & 6B illustrate a typical tree data structure 600 that represents a bounding volume hierarchy (BVH) 650 associated with a 3D model, in accordance with the prior art. The tree data structure 600 includes a plurality of nodes, and each node has zero or more child nodes; Fig. 6B above shows an intersection test for a first node of the multiple nodes at least partially concurrently with a second node of the multiple nodes; ¶0132-0133, the BVH 650 includes bounding boxes 654, 659, 660, 661, 664, 665, 666, 669, 670, 672, 674, 675, and 676, which correspond to nodes 604, 609, 610, 611, 614, 615, 616, 619, 620, 622, 624, 625, and 626 of the tree data structure 600, respectively (a first node of the multiple nodes and a second node of the multiple nodes). These bounding boxes contain one or more geometric primitives and, therefore, are represented in the tree data structure 600 by the leaf nodes […] FIG. 6B also shows a ray 690 that is associated with a tree traversal operation. Ray-tracing techniques, for example, involve the operation of intersecting a plurality of rays with the geometric primitives of a model).

    PNG
    media_image1.png
    919
    1166
    media_image1.png
    Greyscale


Karras does not explicitly disclose wherein the multiple nodes are not part of an ancestor chain of the bounding volume hierarchy.
However, Clark discloses 
the multiple nodes are not part of an ancestor chain of the bounding volume hierarchy (Clark- Fig. 8b shows the nodes 812 1 and 814 7, 814 5, 814 8, 814 6  are not part of an ancestor chain of the bounding volume hierarchy; Fig. 9b shows the nodes 916 1 and 916 2 are not part of an ancestor chain of the bounding volume hierarchy; ¶0097, According to the distance metric component, the nodes within the node 812 1 are tested in the order 814 7, 814 5, 814 8, 814 6. So the sub-hierarchy below the node 814 7 is the first of the bounding volume sub-hierarchies to be tested for intersection. The nodes of this sub-hierarchy (shown in FIG. 9b ) are tested according to the second traversal technique (i.e. based on a breadth-first technique). For example, the nodes 916 1 and 916 2 can be scheduled for intersection testing at the same time. The actual execution of the intersection tests depends on how the intersection work items are gathered together into collections to be executed in parallel);
Clark further discloses 
performing an intersection test for a first node of the multiple nodes at least partially concurrently with a second node of the multiple nodes (Clark- Fig. 8b shows the nodes 812 1 and 814 7, 814 5, 814 8, 814 6  as nodes of the multiple nodes; Fig. 9b shows the nodes 916 1 and 916 2 as nodes of the multiple nodes; ¶0064, There are different techniques for traversing a hierarchical acceleration structure for the purposes of intersection testing in a ray tracing system […] a breadth-first traversal technique in which all of the nodes at a particular level of the hierarchy are scheduled, at the same time, for processing; ¶0097, According to the distance metric component, the nodes within the node 812 1 [a first node of the multiple nodes] are tested in the order 814 7, 814 5, 814 8, 814 6 [second node of the multiple nodes]. So the sub-hierarchy below the node 814 7 is the first of the bounding volume sub-hierarchies to be tested for intersection. The nodes of this sub-hierarchy (shown in FIG. 9b ) are tested according to the second traversal technique (i.e. based on a breadth-first technique). For example, the nodes 916 1 and 916 2 can be scheduled for intersection testing at the same time [performing an intersection test at least partially concurrently]. The actual execution of the intersection tests depends on how the intersection work items are gathered together into collections to be executed in parallel).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Karras to incorporate the teachings of Clark, and apply the multiple nodes are not part of an ancestor chain of the bounding volume hierarchy into the identifying and performing operations steps, as taught by Karras for identifying multiple nodes of the bounding volume hierarchy for concurrent intersection tests, wherein the multiple nodes are not part of an ancestor chain of the bounding volume hierarchy; and performing an intersection test for a first node of the multiple nodes at least partially concurrently with a second node of the multiple nodes.
Doing so would reduce the work needed for intersection testing.

Regarding claim 2, Karras in view of Clark, discloses the method of claim 1, and further discloses wherein the bounding volume hierarchy traversal is initiated in response to spawning a ray for intersection testing against geometry of a scene represented by the bounding volume hierarchy (Karras- Figs. 6a-6B illustrate a typical tree data structure that represents a bounding volume hierarchy (BVH) associated with a 3D model; ¶0025, rendering techniques based on ray tracing may organize three-dimensional (3D) objects, such as triangles, occupying a 3D space using a bounding volume hierarchy (BVH) […] Each 3D object within the BVH may be represented as a bounding volume [a bounding volume hierarchy] […] testing whether a given ray intersects with one or more of the bounding volumes corresponding to the 3D objects [a ray for intersection testing against geometry of a scene represented by the bounding volume hierarchy]; ¶0099, one type of tree traversal operation for which the TTU 500 may be optimized is to intersect a ray with a BVH data structure that represents each of the geometric primitives in a 3D scene or 3D model. The TTU 500 may be particularly useful in ray-tracing applications in which millions or even billions of rays are intersected with the geometric primitives of a 3D model represented by a BVH data structure [spawning a ray for intersection testing]; ¶0109, the scheduler 510 transmits a request to the setup unit 520 to initiate the tree traversal operation for one or more nodes of the tree data structure [bounding volume hierarchy traversal is initiated]).

Regarding claim 5, Karras in view of Clark, discloses the method of claim 1, and further discloses wherein performing the intersection test (see Claim 1 rejection for detailed analysis) includes performing memory access requests to fetch data for the multiple nodes in a manner that the memory access requests are outstanding at the same time (Karras- ¶0103, a size of a cache line in the memory architecture hierarchy. For example, the L2 cache 360 associated with the memory 204 may implement a cache line having L bytes of information, and the L0 cache unit 570 may include M entries of L bytes to enable up to M cache lines to be stored in the L0 cache unit 570 […] the L0 cache unit 570 may include eight entries for cache lines having 128 bytes of data [memory are outstanding]; ¶0108, The scheduler 510 may issue one or more fetch commands to the L0 cache unit 570 to fetch data associated with the node into the L0 cache unit 570 [performing memory access requests to fetch data] […] The L0 cache unit 570 will determine if the requested data is in the L0 cache unit 570 […] Once the data has been returned from the memory architecture hierarchy, the L0 cache unit 570 will inform the scheduler 510 that the data is available. If the data is currently stored in the L0 cache unit 570, then the fetch request results in a cache hit and the L0 cache unit 570 will inform the scheduler 510 that the data is immediately available [memory access requests are outstanding] […] It will be appreciated that the data associated with a particular node may be included in data associated with a plurality of nodes of the tree data structure that are stored in contiguous memory and comprise a single cache line. Therefore, each fetch request may result in data for more than one node being loaded into the L0 cache unit 570 [performing memory access requests to fetch data for the multiple nodes]).

Regarding claim 6, Karras in view of Clark, discloses the method of claim 5, and further discloses wherein the memory access requests are outstanding at the same time as memory access requests (see Claim 1 rejection for detailed analysis) to fetch node data for nodes for a different ray (Karras- ¶0123, The scheduler 510 may then issue a fetch request to the L0 cache unit 570 to fetch the data corresponding to the pointer to the node. If the data is not currently stored in the L0 cache unit 570, then the data is fetched from memory and the scheduler 510, during the next clock cycle, may select another ray identifier from the queue to try and launch).

The system of claims 10-11, 14-15 are similar in scope to the functions performed by the method of claims 1-2, 5-6 and therefore claims 10-11, 14-15 are rejected under the same rationale.

Regarding claim 10, Karras discloses a system for performing ray tracing operations (Karras- Figs. 2-5B, 9 and ¶0062-0092, a system overview for performing ray tracing operations; ¶0099-0102, the TTU 500 may be optimized is to intersect a ray with a BVH data structure that represents each of the geometric primitives in a 3D scene or 3D model), the system comprising:
a processor configured to execute a shader program to request a ray intersection test (Karras- Fig. 2 and ¶0092-0093, the PPU 200 comprises a graphics processing unit (GPU). The PPU 200 is configured to receive commands that specify shader programs for processing graphics data […] The commands may reference different shader programs to be executed on the SMs 340 of the PPU 200 including one or more of a vertex shader, hull shader, domain shader, geometry shader, and a pixel shader. For example, one or more of the SMs 340 may be configured to execute a vertex shader program that processes a number of vertices defined by the model data; ¶0109, the scheduler 510 transmits a request to the setup unit 520 to initiate the tree traversal operation for one or more nodes of the tree data structure […] The one or more traversal units 530 may receive data for a particular query data structure to intersect with one or more nodes of the tree data structure. Each traversal unit 530 may be configured to test each of the child nodes of a particular node for intersection with the query data structure); and
a ray intersection test processor configured perform the ray intersection test (Karras- Fig. 5B and ¶0101-0102, The interface 505 may receive instructions and/or data for performing tree traversal operations from the SM 340 […] the SM 340 may write the instructions to one or more special registers associated with the TTU 500 […] The instructions may include instructions for configuring the TTU 500 to perform a tree traversal operation; ¶0113, a pipelined architecture may be implemented for an intersection test that takes a number of cycles to complete such that a number of intersection tests for different nodes and different query data structures may be in flight at any given time within a traversal unit 530. In other words, each traversal unit 530 may be performing tree traversal operations for a number of different nodes and a number of different query data structures substantially simultaneously) of claim 1.

Regarding claims 19-20, all claim limitations are set forth as claims 1-2 in a non-transitory computer-readable medium storing instructions and rejected as per discussion for claims 1-2.

Regarding claim 19, Karras discloses a non-transitory computer-readable medium storing instructions that, when executed by a processor (Karras- Fig. 2 and ¶0066, a program executed by the host processor encodes a command stream in a buffer that provides workloads to the PPU 200 for processing. A workload may comprise a number of instructions and pointers to data to be processed by those instructions; ¶0127, one or more of the units of the TTU 500 may be programmable logic devices that are configured to execute instructions transmitted to the TTU 500 by the SM 340 or read from the memory 204. The units may execute the instructions to implement the functionality of each of the units described above in a programmable manner. For example, the traversal units 530 may be programmable devices configured to execute a program stored in the memory 204 to process one or more nodes of the tree data structure), cause the processor to execute a method comprising steps of claim 1.


10.	Claims 3-4, 7-9, 12-13 and 16-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Karras in view of Clark, further in view of Laine et al., (“Laine”) [US-2020/0051315-A1]
Regarding claim 3, Karras in view of Clark, discloses the method of claim 1, and discloses the method further comprising placing node pointers into a collection  (Karras- ¶0115, the result queue may include leaf data such as a geometric primitive to be tested for intersection with a query shape as well as nodes (or rather pointers to nodes) included in other blocks of the tree data structure).
The prior art fails to explicitly disclose placing node pointers into a collection in response to detecting that the ray intersects a box node, wherein the node pointers are pointers to child nodes of the box node.
However, Laine discloses
placing node pointers into a collection in response to detecting that the ray intersects a box node, wherein the node pointers are pointers to child nodes of the box node (Laine- ¶0059, The ray follows the child pointers for the bounding volumes the ray hits to other nodes until the leaves or terminal nodes (volumes) of the BVH are reached; ¶0119, If the ray intersects any of the child bounding boxes, the results are pushed to the traversal logic to determine the order that the corresponding child pointers will be pushed onto the traversal stack; ¶0172, child complets of a parent complet are preferably stored contiguously in memory, with pointers to the child complets being stored in the parent complet; ¶0175, An instance node child of a complet may include one or more pointers to the hierarchy of nodes of the BVH).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Karras/Clark to incorporate the teachings of Laine, and apply the child pointers for the bounding volumes the ray hits to other nodes into the node pointers, as taught by Karras/Clark for placing node pointers into a collection in response to detecting that the ray intersects a box node, wherein the node pointers are pointers to child nodes of the box node.
Doing so would provide a truly interactive real time ray tracing graphics processing system for rendering high quality images.

Regarding claim 4, Karras in view of Clark and Laine, discloses the method of claim 3, and further discloses wherein identifying the multiple nodes (see Claim 1 rejection for detailed analysis) comprises selecting nodes from the collection (Karras- ¶0110-0111, Some or all of the corresponding child nodes and/or the additional child nodes may also be included in the block. A block may be defined as no larger than a cache line (e.g., 128 bytes, etc.) and may contain a fixed or variable number of nodes. It will be appreciated that the tree data structure may include a plurality of blocks that together represent all of the nodes in the tree data structure […] The one or more traversal units 530 may receive data for a particular query data structure to intersect with one or more nodes of the tree data structure; Laine- ¶0060, instance nodes which associate a bounding box and leaf node in the world space BVH with a transformation that can be applied to the world-space ray to transform it into an object coordinate space, and a pointer to an object-space BVH).

Regarding claim 7, Karras in view of Clark, discloses the method of claim 1, and further discloses wherein the intersection test includes operations to fetch data for the multiple nodes (Karras- ¶0108, the data associated with a particular node may be included in data associated with a plurality of nodes of the tree data structure that are stored in contiguous memory and comprise a single cache line. Therefore, each fetch request may result in data for more than one node being loaded into the L0 cache unit 570) and operations to perform an intersection test between geometry  and the ray (Karras- ¶0133, the ray is tested against the tree data structure to determine which geometric primitives are intersected by the ray [operations to perform an intersection test between geometry and the ray]).
The prior art fails to explicitly discloses, but Laine discloses
geometry indicated by the fetched data (Laine- Figs. 3A-3C show a bounding volume containing geometry and whether the ray intersects geometry; ¶0089, the bounding volume 310 intersected by ray 306 and contains geometry that ray 306 intersects; ¶0136, intersection of a ray with a range of triangles, followed by traversal starting from a complet; vertex fetch from a triangle buffer for a given triangle; ¶0183, The traversal state may include a stack of one or more entries which reference bounding volumes and/or complets in the tree structure which are to be fetched and tested against the ray).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Karras/Clark to incorporate the teachings of Laine, and apply the geometry indicated by the fetched data into an intersection test between geometry and the ray, as taught by Karras/Clark in order to perform an intersection test between geometry indicated by the fetched data and the ray.
Doing so would provide a truly interactive real time ray tracing graphics processing system for rendering high quality images.

Regarding claim 8, Karras in view of Clark, discloses the method of claim 1, and discloses the method further comprising  the identifying and intersection test steps (see Claim 1 rejection for detailed analysis) until traversal of the bounding volume hierarchy is complete (Karras- ¶0111, Once all of the child nodes of the particular node have been tested, then the traversal unit 530 may be configured to check the local stack data structure. If the local stack data structure is empty, then no nodes need to be tested for intersection with the query data structure, and the traversal unit 530 may notify the stack management unit 540 that the tree traversal operation has been completed, at least for the nodes in that particular block of the tree data structure).
The prior art fails to explicitly disclose, but Laine discloses
repeating the identifying and performing operations steps (Laine- ¶0120, the ray-complet test block 710 may repeat the traversal on internal nodes identified in the stack to determine all leaf nodes in the BVH that the ray intersects; ¶0224, Steps 1404-1414 may be repeated for each child of the intersected bounding volume. When each of the child nodes, or at least each of the child nodes that are themselves found to intersect with the ray have had a RayOp performed, the parent bounding volume has completed its traversal step).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Karras/Clark to incorporate the teachings of Laine, and apply the repeating the traversal on internal nodes into the identifying and performing operations steps, as taught by Karras/Clark for repeating the identifying and performing operations steps until traversal of the bounding volume hierarchy is complete.
Doing so would provide a truly interactive real time ray tracing graphics processing system for rendering high quality images.


Regarding claim 9, Karras in view of Clark and Laine, discloses the method of claim 8, and further discloses wherein the bounding volume hierarchy is complete in the situation that a collection storing nodes to perform intersection tests for is empty when no outstanding intersection tests exist (Karras- ¶0111, If the local stack data structure is empty, then no nodes need to be tested for intersection with the query data structure, and the traversal unit 530 may notify the stack management unit 540 that the tree traversal operation has been completed, at least for the nodes in that particular block of the tree data structure; ¶0125, The traversal unit 530 then enters a loop where the traversal unit 530 determines if the local stack data structure is empty. If the local stack data structure is empty, then the traversal unit 530 has completed the traversal of the block […] Once the local stack data structure is empty, the tree traversal operation for the block is complete).

The system of claims 12-13, 16-18 are similar in scope to the functions performed by the method of claims 3-4, 7-9 and therefore claims 12-13, 16-18 are rejected under the same rationale.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-2009/0289939-A1 to Peterson et al., Systems and methods for concurrent ray tracing teaches the traversal can be implemented by concurrently testing a plurality of nodes of the acceleration structure for intersection with a sequence of one or more rays (Abstract).

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-5330. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL LE/Primary Examiner, Art Unit 2619